DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/01/2021 and 07/01/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of copending Application No. 17/160,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because present application claims and the parent application claims amount to similar features and present application claims are therefore obvious variants thereof and/or are broader representations of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 1 - 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, and 14 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantel (US PgPub No. 2014/0214429). 
Regarding claim 1, Pantel teaches a voice input apparatus (paragraphs 0010 and 0024, microphone on terminal device) comprising: a voice input device configured to input voice (paragraphs 0010, 0016, and 0024, microphone); one or more processors (paragraphs 0019 – 0021, 0027, 0043-0044; one or more processors); and a memory storing instructions which, when the instructions are executed by the one or more processors, cause the voice input apparatus to function (paragraphs 0024 – 0025, 0027 also paragraphs 0019 – 0021, 0027, 0043-0044; a memory storing instructions which, when the instructions are executed by the one or more processors, cause the voice input apparatus to function) as: a control unit configured to perform control to, in a case where a second voice instruction for operating the voice input apparatus is input in a fixed period after a first voice instruction for enabling operations by voice on the voice input apparatus is input, execute processing corresponding to the second voice instruction (paragraphs 0026 – 0027, 0034, and 0040; primary voice with query), wherein the control unit, in a case where it is estimated that a predetermined user issued the second voice instruction, executes processing corresponding to the second voice instruction when the second voice instruction is input, even in a case where the first voice instruction is not input (paragraphs 0046 – 0048; in anticipatory standby mode evaluation of content in consideration with face recognition).

Regarding claim 12, as mentioned above in the discussion of claim 1, Pantel teaches all of the limitations of the parent claim.  Additionally, Pantel teaches wherein the 

Regarding claim 14, Pantel teaches a control method (figure 7; control method) of a voice input apparatus (paragraphs 0010 and 0024, microphone on terminal device), the voice input apparatus comprising a voice input device configured to input voice (paragraphs 0010, 0016, and 0024, microphone), the control method comprising: performing control to, in a case where a second voice instruction for operating the voice input apparatus is input in a fixed period after a first voice instruction for enabling operations by voice on the voice input apparatus is input, execute processing corresponding to the second voice instruction (paragraphs 0026 – 0027, 0034, and 0040; primary voice with query), wherein, in the controlling, in a case where it is estimated that a predetermined user issued the second voice instruction, processing corresponding to the second voice instruction is executed when the second voice instruction is input, even in a case where the first voice instruction is not input (paragraphs 0046 – 0048; in anticipatory standby mode evaluation of content in consideration with face recognition).

Regarding claim 15, Pantel teaches a non-transitory computer-readable storage medium comprising instructions for performing a control method (paragraphs 0024 – 0025, 0027 also paragraphs 0019 – 0021, 0027, 0043-0044; a non-transitory computer-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pantel (US PgPub No. 2014/0214429) in view of Paquier (US PgPub No. 2015/0296294).
Regarding claim 13, as mentioned above in the discussion of claim 1, Pantel teaches all of the limitations of the parent claim.
Additionally, Pantel teaches wherein the voice input device is configured so as acquire voice input by the device (paragraphs 0010, 0016, and 0024, microphones).
However, Pantel fails to clearly teach acquire, from an external device, voice input by the external device. Paquier, on the other hand teaches acquire, from an external device, voice input by the external device.
More specifically, Paquier teaches acquire, from an external device, voice input by the external device (paragraph 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Paquier with the teachings of Pantel because Paquier teaches in at least paragraph 0024 that using the system noise is suppressed using an external microphone thereby improving sound capture in Pantel.

Allowable Subject Matter
Claims 2 - 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 2:  “an image capture device configured to output a shot image including the predetermined user as a subject, wherein the control unit: calculates a first direction representing a direction of the predetermined user from the voice input apparatus based on the shot image, and calculates a direction from which the second voice instruction issued as a second direction based on the second voice instruction, and in a case where the first direction matches the second direction, estimates that the predetermined user issued the second voice instruction” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 8 - 11, these claims are also objected to as being dependent from objected claim 2.

The following is a statement of reasons for the indication of allowable subject matter for claim 3:  “an image capture device configured to output a shot image including the predetermined user as a subject, wherein the control unit: calculates a distance from 

Regarding claims 5 - 7, these claims are also objected to as being dependent from objected claim 3.

The following is a statement of reasons for the indication of allowable subject matter for claim 4:  “an image capture device configured to output a shot image including the predetermined user as a subject; and a communication device configured to perform near field communication with a communication apparatus of the predetermined user, wherein the control unit; calculates a distance from the voice input apparatus to the communication apparatus based on the near field communication with the communication apparatus, and calculates an orientation of a face of the subject in the shot image as a third direction, and in a case where the distance to the communication apparatus is less than or equal to a threshold, and it is determined that a fourth direction which is an orientation of the voice input apparatus and the third direction are facing each other, estimates that the predetermined user issued the second voice instruction” in combination .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ISHII (US patent No. 2015/0331665) teaches voice sensor and processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
01/20/2022